REQUESTED BY: Vernon Tweedie Deputy County Attorney Red Willow County
What is the penalty for offenses in Chapter 39, article 6, defined by sections following § 39-6,122
which do not have specific penalties declared?
One who is found guilty of a traffic infraction in violation of Chapter 39, article 6, for which a penalty has not been specifically provided shall be fined in accordance with Neb.Rev.Stat. § 39-6,112 (Reissue 1984).
You have inquired what the penalty is for offenses in Chapter 39, article 6, defined by sections following § 39-6,122 which offenses do not specifically provide a penalty for violation thereof. Neb.Rev.Stat. §39-6,112 (Reissue 1984) provides as follows: Any person who is found guilty of a traffic infraction in violation of Chapter 39, article 6, or of Chapter 39, article 7, for which a penalty has not been specifically provided shall be fined: (1) not more than one hundred dollars for the first offense, (2) not more than two hundred dollars for a second offense within a one-year period, and (3) not more than three hundred dollars for a third and subsequent offense within a one-year period.
Violations of offenses in Chapter 39, article 6, defined by sections following § 39-6,122 would fall within the definition of a traffic infraction. Neb.Rev.Stat. § 39-602(107) (Reissue 1984) defines "traffic infraction" as follows: Traffic infraction shall mean the violation of any provision of §39-601 to 39-6,122 or of any law, ordinance, order, rule, or regulation relating traffic which is not otherwise declared to be a misdemeanor or a felony and which shall be a civil offense.
Section 39-6,112 applies to violations of any provision contained in Chapter 39, article 6. Further, the definition of a "traffic infraction" is not limited to those violations defined in § 39-601 to 39-6,122. Therefore, the penalty provisions contained in Neb.Rev.Stat. §39-6,112 apply when any provision contained in Chapter 39, article 6, for which no specific penalty is provided, is violated.
Sincerely,
ROBERT M. SPIRE Attorney General
Jill Gradwohl Assistant Attorney General